UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-11909 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - II (Exact name of registrant as specified in its charter) Delaware 16-1212761 (State of organization) (IRS Employer Identification No.) 2350 North Forest Road, Getzville, New York 14068 (Address of principal executive offices) (716) 636-9090 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Part 1 - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Balance Sheets (Unaudited) June 30, December 31, Assets Property and equipment, at cost, all held for sale Less accumulated depreciation Equity interest in unconsolidated joint ventures in excess of investment Cash and equivalents Accounts receivable Receivable from affiliates Other assets Total assets Liabilities and Partners' Equity Accounts payable and accrued expenses Security deposits and prepaid rent Partners' equity Total liabilities and partners' equity 2 Condensed Statements of Operations (Unaudited) Three months ended June 30, Six months ended June 30, Rental income Other income Total income Property operating costs Administrative expense - affiliates Other administrative expenses Total expenses Loss before equity in earnings of unconsolidated joint ventures Equity in earnings of unconsolidated joint ventures Net income (loss) Net income (loss) per limited partnership unit Weighted average limited partnership units outstanding Condensed Statements of Cash Flows (Unaudited) Six months endedJune 30, Cash used in: Operating activities: Net income (loss) Adjustments: Equity in earnings of joint ventures Other, principally changes in other assets and liabilities Net cash used in operating activities Cash and equivalents at beginning of period Cash and equivalents at end of period 3 Notes to Financial Statements Six months ended June 30, 2010 and 2009 (Unaudited) Organization Realmark Property Investors Limited Partnership - II (the Partnership), a Delaware Limited Partnership was formed on March 25, 1982, to invest in a diversified portfolio of income producing real estate investments.The general partners are Realmark Properties, Inc. (the corporate general partner) and Joseph M. Jayson (the individual general partner). Joseph M. Jayson is the sole stockholder of J.M. Jayson & Company Inc. Realmark Properties, Inc. is a wholly-owned subsidiary of J.M. Jayson & Company, Inc. Under the partnership agreement, the general partners and their affiliates receive compensation for services rendered and reimbursement for expenses incurred on behalf of the Partnership. Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the instructions to Form 10-Q. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. The balance sheet at December 31, 2009 has been derived from the audited financial statements at that date. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation, have been included. The Partnership’s significant accounting policies are set forth in its December 31, 2009 Form 10-K. The interim financial statements should be read in conjunction with the financial statements included therein. The interim results should not be considered indicative of the annual results. Property and Equipment At June 30, 2010, the Partnership owned and operated an office complex in Michigan (Northwind Office Park), and was a partner in two joint ventures. It has a 50% interest in Research Triangle Industrial Park Joint Venture with the other 50% owned by Realmark Property Investors Limited Partnership - VI A (RPILP - VI A), an entity affiliated through common general partners. All of the Partnership and venture properties are being actively marketed for sale and therefore, are not being depreciated.Depreciation expense not recorded during the six month periods ended June 30, 2010 and 2009 was approximately $43,000.Cumulative depreciation that has not been recorded totaled $1,591,084 and $1,491,400 as of June 30, 2010 and 2009, respectively. Investment in Research Triangle Industrial Park Joint Venture The Partnership has a 50% interest in Research Triangle Industrial Park Joint Venture (the Venture) with Realmark Property Investors Limited Partnership – VI A (RPILP – VI A), an entity affiliated through common general partners.The joint venture owned and operated the Research Triangle Industrial Park West, an office/warehouse facility in Durham, North Carolina, which was sold in December 2006.The joint venture agreement provides that any income, loss, gain, cash flow, or sale proceeds be allocated 50% to the Partnership and 50% to RPILP – VI A.Summary financial information of the Venture follows: 4 Balance Sheet Information (Unaudited) June 30, December 31, Assets: Cash and equivalents Receivable from affiliates Accrued interest receivable Total assets Liabilities: Accounts payable and accrued expenses 25 - Payable to affiliates Total liabilities Partners' equity: The Partnership RPILP - VI A Total partners' equity Total liabilities and partners' equity Operating Information (Unaudited) Three months ended June 30, Six months ended June 30, Income: Interest income Expenses: Interest Administrative - 34 Total expenses Net income Allocation of net income: The Partnership RPILP - VI A 5 PART I - Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations Liquidity and Capital Resources Effective January 1, 2001, management began formally marketing all remaining properties in the Partnership for sale. The Partnership continues to maintain a cash position adequate to fund capital improvements. Cash decreased approximately $38,000 and $21,000 during the six month periods ended June 30, 2010 and 2009, respectively. The Partnership made no distributions to limited partners in the first six months of 2010 and 2009. In accordance with the settlement of the lawsuit (Part II, Item 1), it is anticipated that with the sale of the remaining property and joint ventures, the Partnership may be in a position to make distributions to the limited partners. Results of Operations As compared to the first six months of 2009, the Partnership's income, excluding equity in earnings from joint ventures, increased approximately $32,000 from a net loss of $33,000 in 2009 to net loss of $1,000 in 2010. Total income for the six months ended June 30, 2010increased approximately $15,000 when compared to the same period in 2009A increase in monthly rents resulted in an increase in rental income of approximately $9,000, while other income increased approximately $6,000.Total expenses decreased approximately $18,000.Property operations decreased approximately $18,000 due to a decrease in contracted services and payroll expense during the six months ended June 30, 2010.Other administrative expense increased approximately $9,000 due to a increase in legal and other professional expenses. Administrative expense to affiliates decreased approximately $9,000 due to a decrease in portfolio reimbursed expenses. PART I - Item 3.Quantitative and Qualitative Disclosures About Market Risk The Partnership’s cash equivalents are short-term, interest-bearing bank accounts. PART I - Item 4.Controls and Procedures Disclosure Controls and Procedures: The Partnership’s management, with the participation of the Partnership’s Individual General Partner, Principal Executive Officer and Principal Financial Officer, has evaluated the effectiveness of the Partnership’s disclosure controls and procedures (as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this report. Based on such evaluation, the Partnership’s Individual General Partner, Principal Executive Officer and Principal Financial Officer have concluded that, as of the end of such period, the Partnership’s disclosure controls and procedures are effective. Internal Control Over Financial Reporting: There have been no significant changes in the Partnership’s internal control over financial reporting (as defined in Rule 13a-15(f) under the Securities and Exchange Act of 1934, as amended) during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, the Partnership’s internal control over financial reporting. Management assessed the effectiveness of our internal control over financial reporting as of June 30, 2010. In making this assessment, our management used the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). 6 PART II - OTHER INFORMATION Item 1.Legal Proceedings As previously reported, the Partnership, as a nominal defendant, the General Partners of the Partnership and of affiliated public partnerships (the “Realmark Partnerships”) and the officers and directors of the Corporate General Partner, as defendants, had been involved in a class action litigation in New York State court.The Partnership’s settlement of this litigation was described in its Annual Report on Form 10-K for the year ended December 31, 2009. Item 5.Other Information Reports on Form 8-K None. Item 6.Exhibits Certification Pursuant to Rule 13a-14(a), as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. REALMARK PROPERTY INVESTORS LIMITED PARTNERHIP - II August 16, 2010 /s/ Joseph M. Jayson Date Joseph M. Jayson, Individual General Partner, Principal Executive Officer and Principal Financial Officer 8
